274 S.W.3d 636 (2009)
Herbert S. VALENTINE, Appellant,
v.
DIRECTOR OF REVENUE, State of Missouri, Respondent.
No. WD 69464.
Missouri Court of Appeals, Western District.
January 27, 2009.
Ross C. Nigro, Jr., Kansas City, MO, for appellant.
Kevin R. Hall, Jefferson City, MO, for respondent.
Before DIV II: DANDURAND, P.J., LOWENSTEIN and SMART, JJ.
Prior report: 2008 WL 4296763.

ORDER
PER CURIAM.
Herbert Valentine appeals the judgment entered in favor of the Director of Revenue upholding the revocation of his driving privileges for refusing to submit to a chemical test for alcohol. Valentine raises two points on appeal challenging the trial court's finding that law enforcement had reasonable grounds to arrest him for driving while intoxicated and that he was not accorded twenty minutes to contact an attorney after he requested to speak with one.
The trial court's conclusion that Valentine's arrest was based upon reasonable *637 grounds to believe he had been operating a motor vehicle while intoxicated is supported by substantial evidence and is not against the weight of the evidence. Valentine's contention that he was not afforded twenty minutes in which to contact an attorney is not supported in fact or law in that Valentine received a sufficient warning and requested to speak with an attorney twenty-three minutes before he was requested to submit to a chemical test for alcohol.
Judgment affirmed. Rule 84.16(b).